EXHIBIT 10.1

 

OPERATING AGREEMENT

for

PURE GROW SYSTEMS LLC

(a Wisconsin limited liability company)



 

THIS OPERATING AGREEMENT ("Agreement:") is made effective as of May 15, 2015, by
and between Sanidor Systems LLC a Wisconsin limited liability company
("Sanidor") and FastFunds Financial Corporation, a Nevada corporation
("FastFunds"), the present members (the "Members") of Pure Grow Systems LLC (the
"LLC"). The LLC was formed pursuant to and is governed by the provisions of the
Wisconsin Limited Liability Company Act, as it may be amended from time to time
(the "Act"), the Articles of Organization as filed with the Wisconsin Secretary
of State on May 1, 2015, as maybe amended from time to time (the "Articles"),
and this Agreement.

 

RECITALS

 

A. The Members desire to operate as a limited liability company in accordance
with the laws of the State of Wisconsin and otherwise to conduct business in
accordance with the terms and conditions of this Agreement.

 

B. The LLC intends to have its principal place of business in Wisconsin located
at 1326 Schofield Avenue, Schofield, Wisconsin 54476.

 

C. The Members desire to enter into this Operating Agreement, to govern the
newly formed LLC.

 

AGREEMENT

 

IN CONSIDERATION of the foregoing recitals and the mutual promises and benefits
contained herein, the Members agree as follows:

 

Article 1

Organizational Matters

 

1.1 Formation. The LLC was formed pursuant to the Articles. The founding members
of the LLC are Sanidor and FastFunds.

 

1.2 Name. The name of the LLC is "Pure Grow Systems LLC" and all business shall
be conducted in such name or in such other name or names as comply with
applicable law and as the Members may designate.

 

1.3 Intent. The Members intend to engage in the business of the LLC in a manner
consistent with the Act, the Articles, and the terms and conditions of this
Agreement. The Members further intend that the LLC be operated in such manner as
to qualify for treatment as a partnership for state and federal income tax
purposes.

 

1.4 Registered Agent; Principal Office. The principal office shall be located at
1326 Schofield Avenue, Schofield, Wisconsin 54476, or such other locations as
the Members may designate. The registered agent shall be Russell Mitchell, whose
address is 1326 Schofield Avenue, Schofield, Wisconsin 54476, or such other
person and address within the state of Wisconsin as the Members may designate.

 

1.5 LLC Purpose. The purpose of the LLC shall be (i) to conduct, engage in or
accomplish any lawful business, activity or purpose permitted under the Act;
(ii) to acquire, own, hold, maintain, improve, use, sell, lease, exchange or
otherwise deal in or dispose of real and personal property, or any interest
therein; and (iii) to have an exercise all powers necessary, customary,
convenient or incident to the foregoing.

 

1.6 Term. The LLC commenced upon the filing of the Articles of Organization and
shall continue in existence until such time as the LLC is terminated in
accordance with this Agreement or the Act.

 

1.7 No Power to Bind LLC or Other Members; No Partnership. A Member may not take
any action purporting to bind the LLC or any other Members except as provided in
this Agreement or other agreements among the Members or between a Member and the
LLC. By virtue of their execution of this Agreement, none of the Members shall
be deemed to be an agent, employee, contractor, vendor, representative, or
partner of any other Member and may not hold himself or herself out as such. The
Members intend that the LLC not be a partnership, limited partnership or joint
venture and that, by virtue of the execution of this Agreement, no Member shall
be a partner or joint venturer of another Member for any purposes other than
federal and state income tax purposes, and this Agreement shall not be deemed or
construed to suggest otherwise.

 

Article 2

Matters Relating to Members

 

2.1 Members and Managers. FastFunds and Sanidor are hereby admitted to the LLC
as Members. Sanidor is designated as Managing Member by the terms of this
Operating Agreement, in Paragraph 4.1 below.

 

2.2 Admission of Additional Members. Additional Members may not be admitted to
the LLC except in accordance with the following terms: (1) admission requires
the unanimous written consent of the Members; (2) admission must be in
compliance with applicable federal and state securities laws; (3) no admission
will be permitted if such admission would result in a termination of the LLC
under Section 708(b)(1)(B) of the Internal Revenue Code of 1986, as amended (the
"Code"); and (4) the new Member shall execute this Agreement.

 

2.3 Right of First Refusal. (a) The interest of a Member in the LLC (a
"Membership Interest") may not be transferred, assigned, encumbered, or
alienated in any way, voluntarily or involuntarily, without first giving the
remaining Members the opportunity to purchase such Membership Interest in the
manner described in this paragraph. The member proposing the transfer (the
"Transferor") may comply with this Paragraph either prior to or after the
Transferor has offered to sell such Membership Interest to a third party or has
received a bona fide offer from a third party to purchase such Membership
Interest.

 

(b) The Transferor shall give notice of the proposed transfer (the "Transfer
Notice") to the other Members (the "Offerees"), setting forth the name of the
proposed transferee (the "Transferee"), the purchase price, and all other
material terms and conditions of the proposed transfer. Any of the Offerees who
so choose shall have the right to purchase all but not less than all ofthe
Membership Interest proposed to be transferred (in proportion to their
Membership Interests as defined in Paragraph 3.1) at the same price and on the
same terms and conditions set forth in the Transfer Notice. If any Offeree
desires to exercise its right of first refusal, it shall give notice (the
"Purchase Notice") to the Transferor within 15 business days from the receipt of
the Transfer Notice.

 

(c) If no Offeree delivers to the Transferor a Purchase Notice within the time
specified, the Transferor shall have the right, subject to Paragraph 2.4 below,
for a period of 45 days following the expiration of the time for exercise of the
Offerees' right of first refusal, to transfer the Membership Interest to the
Transferee specified in the Transfer Notice, on the terms specified therein, at
a price specified therein or any higher price, but not to any other party or on
different terms than were specified in the Transfer Notice.

 

(d) The notice requirements and time periods under this Paragraph may be waived
only by the written consent of all members.

 

2.4 Transferability of Members' Interests. (a) In addition to compliance with
Paragraph 2.3, a Membership Interest may not be transferred, assigned,
encumbered, or alienated in any way, voluntarily or involuntarily, except in
accordance with the following terms: (1) the Membership Interest may be assigned
only with the unanimous written consent ofthe Members; (2) the transfer of the
Membership Interest shall be accomplished by an instrument in writing, in form
and substance satisfactory to the Managing Member; (3) an original counterpart
of the instrument of transfer, executed and acknowledged by the transferring
Member, shall be delivered to the LLC; (4) any assignment of the Membership
Interest must be in compliance with applicable federal and state securities
laws; (5) no assignment will be permitted if such assignment would result in a
termination of the LLC under Section 708(b)(1)(B) of the Internal Revenue Code
of 1986 (the "Code"); (6) the transferring member shall pay a fee not exceeding
$250 to defray the costs of effecting the transfer of the membership Interest;
and (7) the transferee of the Membership Interest shall execute this Agreement.

 

(b) Notwithstanding the provisions of subparagraph (a) of this Paragraph, the
share of profits and the return of contributions to which a Member would
otherwise be entitled may be transferred upon compliance with Paragraph 2.3,
Right of First Refusal, and this Paragraph 2.4 (a) items (2) through (6),
Transferability of Members' Interests, provided that the transferee shall be
bound by the provision of Paragraph 3.2 through 3.4 of this Agreement. In such
event, the transferee shall have no right to participate in the management of
the business and affairs of the LLC or to become a Member. Except as
specifically provided in this subparagraph, any attempt to transfer a Membership
Interest without compliance with all the provisions of Paragraph 2.3 and
subparagraph (a) of this Paragraph 2.4 shall be ineffective and unenforceable.

 

(c) As between a Member and its assignee, shares of income, gains, losses,
expenses and deductions shall be prorated on the basis of the number of days the
Membership Interest in question was held, without regard to the results of the
LLC's operations during the periods before and after the effective date of the
assignment.

 

(d) Notwithstanding anything to the contrary stated herein, at any time until
the second anniversary of the date hereof, from time to time, Sanidor may elect
in its sole discretion to purchase from FastFunds a specified number of Units
(as defined in Section 3.1 hereof) in exchange for its payment to FastFunds
of$10,416.67 per Unit; provided, however, that the maximum number of Units
purchased pursuant to this Section 2.4(d) shall not exceed 24. For the avoidance
of doubt, for example only, as a result of such an election to purchase 24
Units, if given, and purchased pursuant thereto, Sanidor will hold 75 Units and
FastFunds will hold 25 Units. FastFunds agrees and acknowledges that upon
receipt from Sanidor of notification of any such election FastFunds will execute
and deliver such documents and take such actions as may be required to effect
such transfer.

 

2.5 Resignation of Member. (a) A Member may resign from the LLC at any time by
giving 60 days' prior written notice to the other Members. If during such 60 day
period any other Member objects to the resignation by written notice to all of
the Members, and if the resignation is not withdrawn within the 60 day period
(or, if later, within 10 days of such notice of objection), then the resignation
shall be deemed a violation of this Agreement and the LLC may recover from the
resigning Member damages for breach of this Agreement and offset such damages
against amounts otherwise distributable to the resigning Member. Notwithstanding
such violation, the resignation shall be effective as of the date given in the
notice of resignation.

 

(b) From and after the date of resignation, no Member who has resigned from the
LLC shall be entitled to receive any distribution of operating income, any
distribution of proceeds from the sale or exchange of LLC assets, or any other
distribution whatsoever from the LLC subject to Section 6.6 hereof. Each Member
hereby waives any right upon resignation to receive the fair value of its
Membership Interest under Section 7-80-603 of the Act. Upon resignation, the
Membership Interests of the resigning Member shall be reduced to zero. The
Managing Member shall distribute the Membership Interest and all rights and
obligation incident thereto of the resigning Member to the remaining Members in
proportion to their Membership Interests.

 

2.6 Limited Liability of Members and Managing Member. Members and the Managing
Member of the LLC shall not be liable for any debt, obligation or liability of
the LLC, except for the amounts committed to the capital of the LLC and such
Member's share of undistributed profits of the LLC. Each Member shall have the
obligation to the LLC for the amount of any portion of the contribution returned
to the member as set forth in Section 7-80-607 of the Act.

 

Article 3

Capital Contributions and Related Matters

 

3.1 Capital Contributions and Membership Interests. The equity in the LLC shall
be represented by "Units" as described in this Paragraph. The "Membership
Interest" of a Member from time to time shall be determined by dividing the
number of Units owned by such Member by the total number of Units that are
outstanding. Additional Units shall be issued pursuant to Paragraph 2.2 and may
be issued as provided in Paragraph 3.2. The total number of Units issued as of
the date of this Agreement is 100. The LLC shall be deemed to have issued, upon
execution of this Agreement, 51 Units to Sanidor and 49 Units to FastFunds, for
which each Member shall have contributed the LLC the following: (i) Sanidor
shall have effected the assignment of proceeds under that certain master supply
agreement terms and conditions to the LLC (and subject to the LLC's assumption
of certain payment obligations thereunder, all in accordance with the terms and
conditions of the Assignment and Assumption Agreement by and between Sanidor and
the LLC, dated as of the date hereof) and (ii) FastFunds shall have contributed
$250,000 in cash.

 

3.2 Additional Capital Contributions. If the Members adopt a resolution, by the
affirmative vote of Members holding more than 50% of the Membership Interests,
that additional funds are desired to carry out LLC purposes, and that the issue
and sale of additional Units at a price specified in such resolution shall be
necessary to meet such requirements, the Managing Member shall give notice (the
"Notice") of such resolution, the number of Units required to be issued, the
price per Unit, and each Member's proportionate share of the Units to be issued.
For a period of30 days from the date such Notice is given, each Member shall
have the prior and preemptive right to subscribe to all but not less than all of
his or her proportionate share of the Units to be so issued. Any Member
affirmatively subscribing to purchase his or her proportionate share of Units
shall be contractually bound to complete such purchase subject to the provisions
on default set forth in Section 3.3. Any Units not so subscribed by a Member
may, for a period of an additional60 days, be sold, at the same price and terms,
to other Members, or to any other person approved by unanimous consent of the
Members, and such person shall thereupon be admitted as a Member.

 

3.3 Default. If a Member who has subscribed to purchase additional Units
pursuant to Section 3.2 shall fail to make payment of any amount required under
Section 3.2 when due and payable, the Managing Member, on behalf of the LLC,
shall have the right in their discretion:

 

(a) to sue such defaulting Member for the amount due and payable, and the
defaulting Member agrees to pay all of the LLC's actual expenses incurred in
enforcing this Agreement, including without limitation, attorneys' fees and
court costs;

 

(b) to terminate all future distributions to the defaulting Member and apply
such distributions against amounts owed to the LLC by the defaulting Member;

 

(c) to borrow such sums as may be necessary to make up any such defaults on such
terms (including rate of interest and maturity) as are approved by Members other
than the defaulting Member then holding 50% of the Membership Interests, in
which case the defaulting Member shall be liable to the LLC for the amount which
such defaulting Member has failed to contribute, together with the LLC's actual
expenses incurred in connection with any such borrowing, including without
limitation, interest and attorney's fees; and

 

(d) to sell the interest of the defaulting Member in the LLC at public or
private sale, in which event the defaulting Member shall remain liable for the
amount by which the amount in default, plus interest at the announced prime rate
of interest, from time to time in effect plus 5 percent per annum (but in no
event to exceed any applicable usury limits), including attorneys' fees and
expense of collection, exceeds the amount realized by the LLC as a result of
such sale.

 

3.4 Special Power of Attorney. Each Member hereby consents to the admission of
any additional Member admitted to the LLC pursuant to the provisions of Section
3.2 or Section 3.3. Each Member hereby grants to the Managing Member an
irrevocable, special power of attorney, coupled with an interest, for the
following purposes:

 

(a) in the event of a sale of Units under Section 3.2 to a person who is not a
Member, to take all actions necessary to admit such person as a Member of the
LLC; and

 

(b) in the event of such Member's default under Section 3.2, to take on behalf
of such Member all actions necessary to transfer all rights, interests and
obligations of such Member in the LLC to such persons or entities as shall be
entitled to acquire its interest in the LLC in accordance with the provisions of
Section 3.3.

 

3.5 No Third Party Beneficiaries. The provisions oft his Agreement, including
but not limited to Paragraph 3.2 through 3.4, are not for the benefit of
creditors or other third parties, and may not be relied upon in extending credit
to the LLC.

 

3.6 Other Contributions and Loans. The Members shall not be liable to make any
contributions or loans to the LLC other than as specifically required by this
Agreement. If the Members determine, by the affirmative vote of a majority of
the Members, that additional funds are required to carry out LLC purposes but do
not vote, pursuant to Section 3.2 to require capital contributions, then the
Members may loan funds to the LLC for such purposes. If any Member advances
funds to the LLC other than as provided in Sections 3.1 and 3.2, unless
otherwise agreed, the amount of any such advance shall not increase such
Member's Membership Interests, but shall be a debt due from the LLC to such
Member. In the absence of an express agreement governing such debt, it shall be
repaid as soon as practicable to such Member together with interest thereon at
the announced prime rate of interest. No loan or advance to the LLC by a Member
shall be deemed a contribution.

 

3.7 Withdrawal of Capital. No Member shall have the right to withdraw any part
of his or her capital contribution prior to the dissolution of the LLC, except
as provided in this Agreement. No Member shall be entitled to interest on his or
her capital contribution. Each Member expressly waives the right, if any, to
bring an action for partition of any property in which the LLC may have an
interest.

 

3.8 Allocation of GAAP Net Income and Loss. Net income and loss shall be
determined under generally accepted accounting principles and shall be allocated
among the Members for purposes of Section 3.14 in accordance with this
Agreement. Allocations of net income and loss to a Member for a fiscal year
during which the Members' Membership Interests change shall be determined by
pro-rating allocations determined pursuant to the preceding sentence based upon
the number of days in the year through the date of the change in Membership
Interests.

 

3.9 Tax Allocations. For federal income tax purposes, the income and loss of the
LLC shall be allocated as follows: Items of LLC income, gain, loss, deduction or
credit shall be allocated in the same manner the corresponding items enter into
the calculation of net income and loss as determined under generally accepted
accounting principles are allocated pursuant to Section 3.8.

 

3.10 Determination of Funds Available for Distribution. The Managing Member
shall from time to time determine whether any LLC funds may be available for
distribution and so notify the Members. After consulting with the Managing
Member, the Members shall determine, by affirmative vote of a majority of the
Members holding more than 50% of the Membership Interests, whether a
distribution shall be made and in what amount. In making such determinations,
the Members shall consider whether the LLC has cash on hand in excess of amount
required for future operations or any reserves established by the Managing
Member :from time to time. If the Members determine that there is excess cash on
hand and vote to distribute such cash, the Managing Member shall be directed to
distribute any such excess cash.

 

3.11 Distributions of Operating Income. Except as set forth in the following
Section and in Section 6.3, any cash :from operations that is determined to be
available for distribution shall be distributed by the Managing Member to the
Members in proportion to each Member's positive retained earnings account,
maintained in accordance with Paragraph 3.14, until each member's positive
retained earnings account is reduced to zero. Any remaining cash available for
distribution shall be distributed in proportion to each Member's positive
capital contribution account, maintained in accordance with Paragraph 3.15 until
each Member's positive capital contribution account is reduced to zero.
Remaining cash available for distribution, if any, shall be shared in accordance
with the Members' Membership Interests at the time of the distribution. If the
LLC has cash available after satisfaction of its other obligations, the Managing
Member shall, unless Members holding at least 50% of the Membership Interests
agree to the contrary, distribute to members an amount sufficient to allow each
such Member to pay any income taxes assessed against each such Member with
respect to each such Member's Membership Interest.

 

3.12 Distributions on Sale of Assets or on Dissolution. Any net proceeds :from
sales of LLC assets shall be distributed first in proportion to each Member's
positive capital contribution account maintained in accordance with Paragraph
3.15, until each Member's capital contribution account is reduced to zero. Any
remaining net proceeds :from sales of LLC assets shall be distributed in
proportion to each Member's positive retained earnings account, maintained in
accordance with Paragraph 3.14, until each Member's retained earnings account is
reduced to zero, and then in accordance with the Members' Membership Interests
at the time of the distribution. All proceeds available for distribution upon
the dissolution of the LLC shall be distributed by the Manager to the Members as
provided in Paragraph 6.3.

 

3.13 Capital Accounts. A separate capital account shall be maintained for each
Member under generally accepted accounting principles. In general, a Member's
capital account shall equal the sum of his or her retained earnings account plus
his or her capital contribution account. Notwithstanding any other provision
hereof, capital accounts for tax purposes ("tax capital accounts") shall also be
maintained pursuant to final Treasury Regulations under Section 704(b) of the
Code. The Managing Member may, after consulting with the Members, make such
other adjustments, whether or not consistent with the foregoing, to the tax
capital accounts as are necessary to comply with such final Treasury
Regulations.

 

3.14 Retained Earning Accounts. A separate retained earning account shall be
maintained for each Member. A Member's retained earning account shall be
increased by the Member's share of net income and decreased by the Member's
share of loss and distributions made to it pursuant to the first and third
sentence of Paragraph 3.11 and the second sentence of Paragraph 3.12. For
purposes of this Section, net income and loss shall be determined pursuant to
generally accepted accounting principles and in accordance with the method of
accounting pursuant to which the LLC keeps its books under Section 4.11(a).

 

3.15 Capital Contribution Accounts. Separate capital contribution accounts shall
be maintained for each Member. In general, a Member's capital contribution
account shall be increased by the Member's contributions to the LLC and shall be
reduced by distributions to the Members pursuant to the second sentence of
Paragraph 3.11 and the first sentence of Paragraph 3.12.

 

Article 4

Management

 

4.1 Management by Members. The management of the business and affairs of the LLC
shall be vested in Sanidor (the "Managing Member").

 

4.2 Duties of Manager. (a) Subject to the provisions of this Agreement, the Act
and other applicable law, a Managing Member shall have complete and unrestricted
power and authority to manage and administer the business, properties and
activities of the LLC, in its sole and exclusive discretion.

 

(b) The Managing Member shall perform its duties as the Managing Member in good
faith, in a manner it reasonably believes to be in the best interests of the LLC
and with such care as an ordinarily prudent person in a like position would use
under similar circumstances. The Managing Member in so performing its duties
shall not have any liability by reason of being or having been a Managing Member
of the LLC. The Managing Member shall have no authority to do any act in
contravention of the Articles or of this Agreement.

 

4.3 Specific Powers of Managing Member. Subject to any limitations set forth in
this Section or in Section 4.4, the Managing Member shall have the following
specific powers, and may expend LLC funds in exercising such powers:

 

(a) to pay or cause to be paid or reimbursed all costs and expenses incurred to
third parties incurred in the conduct of the business of the LLC;

 

(b) to maintain or cause to be maintained all financial records for the LLC; (c)
to maintain or cause to be maintained bank accounts for the LLC;

 

(c) to maintain or cause to be maintained bank accounts for the LLC;

 

(d) to pay or cause to be paid obligations of the LLC and collect obligations
owed to the

 

(e) to purchase or cause to be purchased liability and other insurance to
protect the LLC’s properties and business at the expense of the LLC;

 

(f) to make or cause to be made all payments required of the LLC pursuant to
this Agreement and for all direct and indirect costs and expenses incurred in
the conduct of its business, including, without limitation, all costs and
expenses for legal, audit, accounting and other technical and professional
services, reports and other communications to, and costs of maintaining
relations with the Members, insurance, interest, taxes and governmental fees;

 

(g) to cause the LLC to employ or to engage persons or entities from time to
time, at the expense of the LLC, to render the types of services generally
needed to assist in the operation of the business and investments of the LLC,
including but not limited to, accountants, bookkeepers, attorneys and
consultants on such terms and for such compensation as the Manager shall
determine;

 

(h) to cause the LLC to demand, sue for, collect, recover and receive all goods,
claims, debts, monies, interest and demands whatsoever now due or that may
hereafter become due or belong to the LLC, including the right to institute any
action, suit or other legal proceeding for the recovery of any property or any
part or parts thereof, the possession of which the LLC may be entitled, and to
make, execute and deliver receipts, releases or other discharges therefor under
seal or otherwise;

 

(i) to cause the LLC to defend, settle, adjust, compound and compromise all
actions, suits, accounts, claims and demands whatsoever that hereafter shall be
pending between the LLC and any person;

 

(j) to appoint a Member to act as the LLC's "tax matters member" (unless another
Member is specifically designated as such), and to make or revoke tax elections
on behalf of the LLC, including the election provided by Section 754 of the
Code; and

 

(k) to execute on behalf of the LLC any and all documents or instruments of any
kind which the Managing member may deem appropriate in carrying out the purposes
of the LLC.

 

The above enumeration of specific powers of the Managing Member shall not
require the exercise of any such power by the Managing Member except in their
sole discretion or as otherwise required by this Agreement.

 

4.4 Matters Requiring Vote. Notwithstanding the provisions of the preceding
Sections

4.2 and 4.3, the following actions shall not be taken except as approved by
Member(s) holding more than 50% of the Membership Interests:

 

(a) any sale or other transfer (in any form of transaction) of all or
substantially all of the assets of the LLC;

 

(b) the incurring of any indebtedness;

 

(c) any payment, or the incurring of any obligation to make a payment, to or for
the benefit of the Managing Member or any enterprise in which the Managing
Member has an interest by ownership or otherwise, other than distributions and
expense reimbursements in accordance with the terms of this Agreement; and

 

(d) all determinations as to the need for funds for LLC purposes and the method
for providing such funds.

 

4.5 Other Employees. The Managing Member shall appoint such other employees of
the LLC as are approved by a majority of the Members holding more than 50% of
the Membership Interests.

 

4.6 Expense Reimbursements. Subject to Section 4.6(1), the Managing Member shall
be reimbursed by the LLC for all reasonable expenses incurred by it on behalf of
the LLC, including without limitation all expenses incurred by the Managing
Member in the organization of the LLC, in connection with the acquisition of LLC
assets, and the preparation of tax returns.

 

4.7 Other Activities. The Managing Member shall devote such time to the business
of the LLC as it, in its reasonable discretion, considers necessary or
advisable. The Managing Member may at any time during the term of the LLC engage
and own an interest in any other business or activity, including ownership of
real estate, individually or through any venture or entity. Nothing contained in
this Agreement shall be construed to constitute the Managing Member or any
Member as the agent or general partner of any other person or entity, nor in any
manner to limit the Managing Member or any Member in the carrying on of their
other respective businesses or activities.

 

4.8 Books and Records. (a) The Managing Member shall maintain or cause to be
maintained complete and accurate books of account of the LLC's affairs in
accordance with generally accepted accounting principles, consistently applied,
at the LLC's principal place of business. The LLC's books shall be kept on the
cash method of accounting generally applicable to partnerships, provided that
another method may be applied for financial statement reporting purposes with
the advice of the LLC's accountants. The LLC's accounting period, taxable year
and fiscal year shall be the calendar year.

 

(b) The LLC shall keep at the principal office of the LLC, (1) a current list of
the full name and last known business, residence or mailing address of each
Member, both past and present; (2) a copy of the Articles and all amendments
thereto, together with executed copies of any powers of attorney pursuant to
which any amendment has been executed; (3) copies of the LLC=s federal, state
and local income tax returns and reports, if any, for the three most recent
years; (4) copies of the currently effective Operating Agreement; (5) copies of
writings relating to liability for contributions as required under the Act; (6)
copies of financial statements of the LLC for the three most recent years; (7)
minutes of every annual and special meeting of Members and any meeting ordered
by a court pursuant to the Act; (8) a statement prepared and certified as
accurate by the Managing Member which contains information about contributions
of capital and return of contributions as required by the Act; and (9) consents
and action taken by Members without a meeting.

 

4.9 Reports and Information. Tax returns of the LLC shall be provided to all
Members for their review as soon as reasonably available before filing. By no
later than March 30 of each year, or such later date as may be required by the
LLC's outside tax service, the Managing Member shall mail or cause to be mailed
to each Member sufficient financial and tax information concerning the results
of LLC operations as is necessary for each member to file his or her own federal
and state income tax return for the preceding year, as well as financial
statements prepared in accordance with generally accepted accounting principles,
consistently applied. Upon reasonable request, any Member or his or her duly
authorized representative shall have the right to inspect and copy any of the
LLC books and records required to be kept pursuant to Section 4.11 during
ordinary business hours. The Member shall pay any actual cost of copying such
books and records, and shall pay any special costs (such as enlargement from
microfilm or computer printout) which may be required in connection with such
inspection. Such inspection shall be conducted at a time and in a manner so as
not to interfere with the operation of the business of the LLC. In no event
shall the Managing Member be compelled to prepare compilations or summaries
which are not customarily maintained in the conduct of the business of the LLC.
In the event the Member wishes to inspect records which are not maintained at
the principal place of business, such as records on a shared or rented computer
system, the Managing Member shall have a reasonable time to produce such records
at the principal place of business of the LLC.

 

4.10 Limited Liability Company Reports. The Managing Member shall file reports
on behalf of the LLC with the Secretary of State as required under the Act.

 

4.11 Tax Matters Member. Pursuant to Section 6231(a) of the Code, the designated
tax matters member for the LLC may take any action on behalf of the LLC. If at
any time the Members elect a non-member as the sole Manager of the LLC, the
Members shall, by a vote of Members holding more than 50% of the Membership
Interests, select one of the Members to serve as the tax matters member for the
LLC. The tax matters member shall prepare or supervise the preparation of all
tax returns of the LLC, and shall be entitled to reimbursement of any expenses
associated with such preparation.

 

Article 5

Meetings and Notices

 

5.1 Meetings of Members. Meetings of Members maybe held at such place as maybe
stated in the notice of meeting. If no place is stated in the notice of meeting,
the meeting shall be held at the principal office of the LLC. There shall be an
annual meeting of Members which shall be held on such date as the Managing
Member may designate or as the Members may agree. Special meetings of the
Members may be called by the Managing Member or by any Member.

 

5.2 Notice of Members' Meetings. Written notice stating the place, day and hour
of the meeting and, in the case of a special meeting, the purposes for which the
meeting is called, shall be delivered not less than ten days nor more than 30
days before the date of the meeting by or at the direction of the Manager or the
persons calling the meeting to each Member of record entitled to vote at such
meeting. If three successive notices sent to the last known address of a Member
are returned as undeliverable, no further notices to such Member shall be
necessary until another address for such Member is made known to the LLC. A
waiver of notice of meeting in writing, signed by the person entitled to such
notice, whether before, at or after the time stated therein, shall be equivalent
to the giving of notice of a meeting or any other matter.

 

5.3 Method of Notices. Any notice or document required to be given to any Member
or to the LLC shall be in writing and shall be deemed given (1) upon personal
delivery, (2) upon confirmation telephonically or via e-mail of delivery by
telefax or e-mail, (3) on the first business day after receipted delivery to a
courier service that guarantees next-business-day delivery, under circumstances
where such guaranty is applicable, or (4) on the third business day after
mailing, by certified or registered mail, to the appropriate party. Notices
given to the LLC or the Managing Member shall be addressed to the LLC or the
Managing Member at the address of the principal office of the LLC. The Managing
Member shall maintain a record of names and addresses of the Members, and any
notice given the Members shall be given according to the names and addresses on
such record.

 

5.4 Voting Rights of Members. In all matters presented to or requiring a vote of
Members, each Member shall have one vote. A Member may vote in person or by
written proxy. Cumulative voting shall not be permitted. A Majority of Members
entitled to vote shall constitute a quorum at any meeting of Members. If a
quorum is present, the affirmative vote of a majority of Members shall be the
act of the Members unless the vote of a greater number is required under the Act
or other provisions of this Agreement.

 

5.5 Adjourned Meetings. If a quorum is not represented at a meeting of Members,
such meeting may be adjourned for a period not to exceed 30 days at any one
adjournment. When a meeting is adjourned to another time or place, whether the
adjournment is for lack of quorum or otherwise, notice need not be given of the
adjourned meeting if the time and place thereof are announced at the meeting at
which the adjournment is taken. At any adjourned meeting, the LLC may transact
any business which might have been transacted at the original meeting. If the
adjournment is for more than 10 days after the date of the original meeting, a
notice of the adjourned meeting shall be given to each Member entitled to vote
at the meeting.

 

5.6 Action of Members Without a Meeting. Action required or permitted by the Act
to be taken at a Members' meeting may be taken without a meeting if the action
is evidenced by one or more written consents describing the action taken, signed
by each Member entitled to vote. Action so taken shall be effective when all
Members entitled to vote have signed the consent unless the consent specifies a
different effective date in which case the action shall be effective as of the
different effective date. Written consent of Members entitled to vote shall have
the same force and effect as a unanimous vote of such Members.

 

Article 6

Dissolution and Termination

 

6.1 Events of Dissolution. The LLC shall be dissolved upon the occurrence of any
of the following events:

 

(a) The death, retirement, resignation, expulsion, bankruptcy or dissolution of
a member, or the occurrence of any other event which terminates the continued
membership of a Member in the LLC, unless there are at least two remaining
Members and the business of the LLC is continued by the consent of all of the
remaining members within 90 days after the event which terminates the continued
membership of a Member:

 

(b) the unanimous written agreement of all of the Members;

 

(c) the entry of an order for relief involving liquidation of the LLC under
Chapter 7 of the bankruptcy law of the United States; the filing by the LLC of a
voluntary petition for liquidation under Chapter 7 of the bankruptcy law of the
United States; the general assignment by the LLC for the benefit of creditors
under the laws of any state; or the appointment of a receiver for all or
substantially all of the assets of the LLC, unless such receivership is
dissolved within 30 days after the appointment of such receiver. However, the
filing of a voluntary petition under Chapter 11 of the bankruptcy law of the
United States by the LLC, or the entry of an order for relief pursuant to a
voluntary or involuntary petition by or against the LLC under Chapter 11 of the
bankruptcy law of the United States shall not, in itself, cause dissolution of
the LLC;

 

(d) the disposition of substantially all of the assets of the LLC;

 

(e) a final adjudication that the application of any provision of this Agreement
impairs the limited liability of any Member;

 

(f) the happening of any event that cannot be cured, which makes it unlawful for
the LLC business to be continued;

 

(g) the expiration of the term of the LLC; or the Act.

 

(h) any other event that would cause dissolution of a limited liability LLC
under

 

6.2 Filing of Statement. As soon as possible following the occurrence of any
event of dissolution, a Managing Member shall execute and file with the
Secretary of State a statement of intent to dissolve in the form prescribed by
the Secretary of State, except that in the event of a dissolution under Section
6.1(a), the Manager in his or her discretion may delay the filing of a statement
of intent to dissolve until immediately after the 90-day period for continuation
of the business of the LLC.

 

6.3 Liquidation. Upon the dissolution of the LLC, the Members shall act as
liquidator to wind up the affairs of the LLC. The Managing Member shall have
full power and authority to wind up the affairs of the LLC in an orderly and
businesslike manner and on such terms and conditions as it deems necessary or
advisable. The Managing Member shall have the power and authority to liquidate
any or all non-liquid assets of the LLC only to the extent required (1) for
payment of debts and liabilities of the LLC, including any loans or advances to
the LLC by any Member, and the costs and expense of liquidation, (2) to the
establishment of such reserves as the Members deems necessary or advisable. The
proceeds from such liquidation shall be applied in the priority stated. The
balance of the LLC's non-liquid assets, if any, shall be distributed to the
Members in kind, in accordance with Section 6.4 below.

 

6.4 Distribution in Kind. If any LLC assets are to be distributed in kind to the
Members, the Managing Member shall, in their discretion, either carry out an
informal appraisal or obtain an independent appraisal of the fair market value
of such assets at a date reasonably close to the date of liquidation and shall
distribute such assets to the Members in undivided interests, as
tenants-in-common, in accordance with their Membership Interests at the time of
the distribution. The gain or loss shall be determined as if the assets had been
sold for their appraised value and allocated to the Members for the purpose of
maintaining capital accounts in accordance with Article 3. Net proceeds shall be
determined and the assets shall be distributed in kind to the Members in
accordance with Paragraph 6.3 as if the assets had been sold for the appraised
value. The capital account of each Member shall be debited by the appraised
value of the assets distributed to it.

 

6.5 Filing of Articles. When all debts, liabilities and obligations of the LLC
have been paid and discharged or adequate provision has been made therefor and
all of the remaining property and assets have been distributed to the Members,
the liquidator shall file articles of dissolution of the LLC with the Secretary
of State.

 

Article 7

General Provisions

 

7.1 Transactions with Members. A Member or the Managing Member may lend money,
act as surety for, and transact other business with the LLC and, subject to
other applicable law, shall have the same rights and obligations with respect
thereto as a person who is not a Member or a Managing Member.

 

7.2 Indemnification of Manager,Employees and Agents. The LLC shall indemnify any
person made a party to a proceeding because such person is or was a Managing
Member against liability incurred in any such proceeding and advance expenses to
such person to the fullest extent permitted under the Act. The LLC may indemnify
and advance expenses to any employee or agent of the LLC who is not a Manager to
the same extent as a Managing Member. The LLC may purchase and maintain
insurance on behalf of a person who is or was a Managing Member, employee,
fiduciary or agent of the LLC against any liability asserted against or incurred
by such person in any such capacity or arising out of such person's status as
such, whether or not the LLC would have the power to indemnify such person
against such liability. Any indemnification of or advance of expenses to a
Managing Member in accordance with the foregoing, if arising out of a proceeding
by or on behalf of the LLC, shall be reported in writing to the members with or
before the notice of the next Members' meeting.

 

7.3 Entire Agreement. The Agreement embodies the entire understanding and
agreement between the parties concerning the subject matter hereof, and
supersedes any and all prior negotiations, understandings or agreements in
regard thereto.

 

7.4 Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Wisconsin.

 

7.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original.

 

7.6 Additional Documents. The Members agree to execute any additional documents
and to perform any additional acts as are or may become necessary or convenient
to carry out the purposes of this Agreement.

 

7.7 Amendments. Any amendments to this Agreement shall require the unanimous
approval of the Members.

 

Article 8

Member Representations

 

By executing this Agreement, each Member represents and acknowledges that:

 

(a) It is aware that the Units of the LLC have not been registered under the
Securities Act of 1933 or State Blue Sky Laws (the "Securities Acts") because
the Units are being issued in reliance upon an exemption which is available only
if the Members acquire them for investment and not with a view to distribution.
Each Member is familiar with the phrase "acquired for investment and not with a
view to distribution" as it relates to the Securities Acts and the special
meaning given to such terms by the Securities and Exchange Commission.

 

(b) It understands that the LLC is under no obligation to register the Units
under the Securities Acts or to assist any Member in complying with any
exemption from such registration if any Member should at a later date wish to
dispose of the Units. Each Member realizes that the Units are unlikely to
qualify for sale or other disposition under either Rule 144 or Rule 237 issued
by the Securities and Exchange Commission.

 

(c) It has made as thorough and complete an investigation of this enterprise as
it considers prudent in the circumstances and that all information has been made
available to it that it needs in order for it to make an informed and
intelligent decision to contribute to and become a Member of the LLC. Each
Member is an experienced and sophisticated investor not in need of the
protection afforded investors by the Securities Acts.

 

EXECUTED to be effective as of the date first set forth above.

 

 [fffcexhsig.jpg] 